DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 2, 5 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. (US 8,202,033).
Choi discloses in figures 2-4 a bearing unit (100) of a vehicle subassembly, wherein the vehicle subassembly has a vehicle-mounted support (10), and a component (20) which is to be fastened on the support, the bearing unit comprising: at least one adjustable spacer element (100, 200) for orienting the position of the component on the support, and a first fastener (100, 150) by which the support or the component can be fixed on the spacer element, wherein the spacer element has a support-side holding member (100, 140) comprising a first thread (110), a component-side holding member (200) comprising a second thread (210) and a second fastener (300) by which the support-side holding member can be fixed on the support (10) or the component-side holding member can be fixed on the component, wherein the second thread engages in the first thread in such a way that the length of the spacer element varies by a rotational movement of the support-side holding member relative to the component-side holding member (claim 1). the support-side holding member or the component-side .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 3, 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 202017104817 in view of Choi et al. (US 8,202,033).
DE 202017104817 discloses in figures 1 – 2 a vehicle steering wheel (1) and an airbag module (not shown), wherein the vehicle steering wheel (12) and the airbag module (14) are connected to each other by a bearing unit (26, 28). DE 202017104817 does not disclose a bearing unit according to claim 1. However Choi discloses a bearing unit according to claim 1 as rejected above. At the time of invention PHOSITA would have found it obvious to modify the teachings of DE 202017104817. The motivation would have been suitably absorbing a tolerance occurring when a vehicle body panel and component member are suitably coupled with each other, and a cap maintaining the coupling between the adjustment bolt and a fixing nut. In combination the first fastener is arranged on the component side and comprises a stop spring (43) which can be fastened, on the one hand, to the component-side holding member (28) and, on the other hand, to the component (14) so as to releasably couple the component to the spacer element (26) (claim 3). A holding fixture (28) into which the stop spring can be inserted and which supports the same is integrally formed on the component-side holding member (28) (claim 4).
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see arguments page 1, filed December 12, 2021, with respect to the rejection(s) of claim(s) 1-8 under 35 U.S.C. §102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Choi et al.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE T VERLEY/Primary Examiner, Art Unit 3618